     Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 1 of 47 PageID #: 1




                              UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


       TRANSCEND SHIPPING SYSTEMS, LLC,
               Plaintiff,
                                                              Case No. ____________
                                                                       2:21-cv-20
                     v.
                                                              JURY TRIAL DEMANDED
       ORIENT OVERSEAS CONTAINER
       LINE LTD.,
                  Defendant.


                    ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

            Transcend Shipping Systems, LLC (“Transcend”) hereby files this Original Complaint

     for Patent Infringement against Orient Overseas Container Line Ltd. (“OOCL”), and alleges,

     upon information and belief, as follows:

                                                THE PARTIES

1.      Transcend is a limited liability company organized and existing under the laws of the State of

        Florida with its principal place of business at 600 S. Dixie Highway, Suite 605, West Palm

        Beach, Florida 33401.

2.      Upon information and belief, Orient Overseas Container Line Ltd. is a limited company

        company organized and existing under the laws of Hong Kong with its principal office at

        Harbour Centre, 31st Floor, 25 Harbour Road, Wanchai, Hong Kong.

3.      Upon information and belief, OOCL also maintains an office in Texas at 7600 West Tidwell,

        Suite 700, Houston, Texas 77040.

                                      JURISDICTION AND VENUE

4.      Subject matter jurisdiction is proper under 28 U.S.C. §§ 1331, 1332, 1338, and 1367.
     Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 2 of 47 PageID #: 2




5.      The Court has personal jurisdiction under the Texas Long Arm Statute and the Due Process

        Clause of the U.S. Constitution over OOCL because they are present within or have

        minimum contacts within the State of Texas, including the Eastern District of Texas.

6.      OOCL has sought protection and benefit from the laws of the State of Texas; OOCL

        regularly conducts business within the State of Texas and within the Eastern District of

        Texas; and Plaintiff’s cause of action arises directly from OOCL’s business contacts and

        other activities in the State of Texas and in the Eastern District of Texas.

7.      More specifically, OOCL, directly and/or through intermediaries, ship, distribute, use, offer

        for sale, sell, and/or advertise products and services in the United States, the State of Texas,

        and the Eastern District of Texas including but not limited to the Accused Instrumentalities

        as detailed below. Upon information and belief, OOCL has committed patent infringement in

        the State of Texas and in the Eastern District of Texas. OOCL solicits and has solicited

        customers in the State of Texas and in the Eastern District of Texas. OOCL has paying

        customers, who are residents of the State of Texas and the Eastern District of Texas, who

        each use and have used the OOCL’s products and services in the State of Texas and in the

        Eastern District of Texas.

8.      As an example, OOCL maintains an office in Texas at 7600 West Tidwell, Suite 700,

        Houston, Texas 77040. (See Figure 1 below).




     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 2
     Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 3 of 47 PageID #: 3




                                                    Figure 11


9.         Venue is proper pursuant to 28 U.S.C. §§ 1391 and 1400(b).

10.        Venue is also proper in this judicial district pursuant to 28 U.S.C. §§ 1391(c)(3) because

           Orient Overseas Container Line Ltd. is not a resident of the United States and therefore may

           be sued in any judicial district.

                                                PATENTS-IN-SUIT

11.        Transcend Shipping Systems, LLC is the sole and exclusive owner, by assignment, of U.S.

           Patent Nos. 7,253,731 (“the ’731 Patent”); 7,482,920 (“the ’920 Patent”); 9,847,029 (“the

           ’029 Patent”); 10,181,109 (“the ’109 Patent”); and 10,796,268 (“the ’268 Patent”)

           (hereinafter collectively referred to as “the Transcend Patents”).




     1
         Source, as visited on January 15, 2021: https://www.msc.com/usa/contact-us/msc-houston


     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 3
  Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 4 of 47 PageID #: 4




12.   The Transcend Patents are valid, enforceable, and were duly issued in full compliance with

      Title 35 of the United States Code.

13.   The Transcend Patents each include numerous claims defining distinct inventions.

14.   The priority date of each of the Transcend Patents is at least as early January 23, 2001. As of

      the priority date, the inventions as claimed were novel, non-obvious, unconventional, and

      non-routine.

15.   Plaintiff alleges infringement on the part of OOCL of each of the Transcend Patents.

16.   The ’731 Patent relates generally to an apparatus, including a shipment conveyance device,

      associated with a shipment, which is a shipping a container, pallet, or tote, a memory device,

      located at the shipment conveyance device, in which information regarding the shipment is

      stored, a global positioning device, located at the shipment conveyance device, which

      determines a position or location of the shipment conveyance device, a processing device

      which processes information regarding the shipment and/or shipment conveyance device in

      response to an occurrence of an event or in response to a request for information and

      generates a message containing information regarding the position or location of the

      shipment conveyance device and information regarding the occurrence of an event, a status

      of the shipment, a shipment temperature, or an impact or force on the shipment conveyance

      device, and a transmitter, located at the shipment conveyance device, which transmits the

      message to a communication device. See Abstract, ’731 Patent.

17.   The ’920 Patent relates generally to an apparatus, including a shipment conveyance device

      which is a shipping container, pallet, piece of luggage, or tote, a memory device located in,

      on, or at, the shipment conveyance device which stores information regarding the shipment

      conveyance device, a global positioning device located in, on, or at, the shipment conveyance




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 4
  Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 5 of 47 PageID #: 5




      device which determines a position or location of the shipment conveyance device, a

      processing device which processes information regarding the shipment conveyance device in

      response to an occurrence of an event or a request for information and which generates a

      message containing information regarding the position or location of the shipment

      conveyance device and information regarding the occurrence of an event, a status of a

      shipment or transportation involving the shipment conveyance device, a temperature, or an

      impact or force on the shipment conveyance device, and a transmitter located in, on, or at, the

      shipment conveyance device which transmits the message to a communication device. See

      Abstract, ’920 Patent.

18.   The ’029 Patent relates generally to an apparatus, including a shipment conveyance device

      which is a shipping container, pallet, or piece of luggage, a memory device located in, on, or

      at, the shipment conveyance device which stores information regarding the shipment

      conveyance device, a global positioning device which determines a position or location of the

      shipment conveyance device, a processing device which processes information regarding the

      shipment conveyance device in response to an occurrence of an event or a request for

      information and which generates a message containing information regarding the position or

      location of the shipment conveyance device and information regarding the occurrence of an

      event, a status of a shipment or transportation involving the shipment conveyance device, a

      temperature, or an impact or force on the shipment conveyance device, and a transmitter

      located in, on, or at, the shipment conveyance device which transmits the message to a

      communication device. See Abstract, ’029 Patent.

19.   The ’109 Patent relates generally to an apparatus, including a shipment conveyance device,

      wherein the shipment conveyance device is a shipping container, pallet, or piece of luggage;




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 5
  Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 6 of 47 PageID #: 6




      a receiver; a global positioning device which is located in, on, or at, the shipment conveyance

      device and which determines a position or location of the shipment conveyance device; a

      processor which generates a message in response to an occurrence of an event or in response

      to a request for information regarding the shipment conveyance device, wherein the request

      for information is automatically received by the receiver, wherein the message contains

      information regarding a position or location of the shipment conveyance device; and a

      transmitter which is located in, on, or at, the shipment conveyance device and which

      transmits the message to a communication device associated with an owner of the shipment

      conveyance device or an individual authorized to receive the message. See Abstract, ’109

      Patent.

20.   The ’268 Patent relates generally to an apparatus, including a shipment conveyance device

      which is a shipping container, a pallet, or a piece of luggage; a global positioning device,

      located in, on, or at, the shipment conveyance device, which determines a position or location

      of the shipment conveyance device; a processor which generates a message in response to an

      occurrence of an event or in response to a request for information regarding the shipment

      conveyance device which request is automatically received by a receiver, and which message

      contains information regarding a shipment of the shipment conveyance device; and a

      transmitter, located in, on, or at, the shipment conveyance device, which transmits the

      message to a communication device associated with an owner of the shipment conveyance

      device or an individual authorized to receive the message. See Abstract, ’268 Patent.

21.   The claims of the Transcend Patents are not drawn to laws of nature, natural phenomena, or

      abstract ideas. Although the systems and methods claimed in the Transcend Patents are

      ubiquitous now (and, as a result, are widely infringed), the specific combinations of




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 6
  Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 7 of 47 PageID #: 7




      elements, as recited in the claims, was not conventional or routine at the time of the

      invention.

22.   The ’731 Patent was examined by Primary United States Patent Examiner Van T. Trieu.

      During the examination of the ’731 Patent, the United States Patent Examiner searched for

      prior art in the following US Classifications: 340/539.13, 340/568.1 and 340/572.1.

23.   After conducting searches for prior art during the examination of the ’731 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art

      references found during the searches: (i) US 3,669,288, 06/1972, Young; (ii) US 5,317,323,

      05/1994, Kennedy et al.; (iii) “Envirokare announces letter of intent with Electroship . . .” 2

      page Envirokare press release dated Jul. 25, 2000”; (iv) US 5,825,283, 10/1998, Camhi; (v)

      US 6,044,990, 04/2000, Palmeri; (vi) US 6,464,142, 10/2002, Denenberg et al.; (vii) US

      2002/0017996, 02/2002, Niemiec; (viii) FR 2816434, 05/2002, Touzet; (ix) US 5,877,707,

      03/1999, Kowalick; (x) US 5,917,405, 06/1999, Joao; (xi) US 5,917,434, 06/1999, Murphy;

      (xii) US 6,046,678, 04/2000, Wilk; (xiii) US 6,148,291, 11/2000, Radican; (xiv) US

      6,281,797, 08/2001, Forster et al.; (xv) US 6,292,828, 09/2001, Williams; (xvi) US

      6,332,098, 12/2001, Ross et al.; (xviii) US 6,474,927, 11/2002, McAdams et al.; (xix) US

      6,542,076, 04/2003, Joao; (xx) US 6,542,077, 04/2003, Joao; (xxi) US 6,549,130, 04/2003,

      Joao; (xxii) US 6,587,046, 07/2003, Joao; (xxiii) US 6,610,954, 08/2003, Takizawa; (xxiv)

      US 6,844,473, 01/2005, Quinlin et al.; (xxv) US 2002/0016655, 02/2002, Joao; (xxvi) US

      2002/0049622, 04/2002, Lettich et al.; (xxvi) US 2002/0049622, 04/2002, Lettich et al.;

      (xxvii) US 2002/0116318, 08/2002, Thomas et al.; (xxviii) US 2002/0121969, 09/2002, Joao;

      (xxix) US 2002/0198774, 12/2002, Weirich; (xxx) US 2003/0009361, 01/2003, Hancock et

      al.; (xxxi) US 2003/0016130, 01/2003, Joao; (xxxii) US 2003/0067541, 04/2003, Joao;




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 7
  Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 8 of 47 PageID #: 8




      (xxxiii) US 2003/0071899, 04/2003, Joao; (xxxiv) US 2003/0084125, 05/2003, Nagda et al.;

      (xxxv) US 2003/0193404, 10/2003, Joao; (xxxvi) US 2003/0206102, 11/2003, Joao; (xxxvii)

      US 2004/0160319, 08/2004, Joao; (xxxviii) US 2004/0230601, 11/2004, Joao; (xxxix) US

      2005/0171835, 08/2005, Mook et al.; (xxxx) US 2005/0248444, 11/2005, Joao; (xxxxi)

      “Technology Executive . . . joins Envirokare as president and Director”, 2 page Envirokare

      press release dated Sep. 5, 2000; and (xxxxii) “Envirokare Tech Inc. announces additions to

      advisory board”, 3 page Envirokare press release dated Sep. 7, 2000.

24.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’731 Patent to issue. In so doing, it is

      presumed that Examiner Trieu used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Trieu has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su

      Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

25.   The ’731 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology

      and business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd.,

      United Parcel Services of America, American Airlines and NEC Corp.

26.   The ’920 Patent was examined by Primary United States Patent Examiner Van T. Trieu.

      During the examination of the ’920 Patent, the United States Patent Examiner searched for

      prior art in the following US Classifications: 340/539.11, 340/568.1 and 340/572.1.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 8
  Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 9 of 47 PageID #: 9




27.   After conducting searches for prior art during the examination of the ’731 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art

      references found during the searches: (i) US 5,825,283, 10/1998, Camhi; (ii) US 6,046,678,

      04/2000, Wilk; (iii) US 6,148,291, 11/2000, Radican; (iv) US 6,323,782, 11/2001, Stephens

      et al.; (v) US 6,429,810, 08/2002, De Roche; (vi) US 6,610,954, 08/2003, Takizawa; (vii) US

      6,745,027, 06/2004, Twitchell, Jr.; and (viii) US 6,882,269, 04/2005, Moreno.

28.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’920 Patent to issue. In so doing, it is

      presumed that Examiner Trieu used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Trieu has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su

      Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

29.   The ’920 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology

      and business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd.,

      United Parcel Services of America, American Airlines and NEC Corp.

30.   The ’029 Patent was examined by Primary United States Patent Examiner Van T. Trieu.

      During the examination of the ’029 Patent, the United States Patent Examiner searched for

      prior art in the following US Classifications: G08G 1/20, G01S 13/84, G06Q 10/08, G06Q

      10/087, G08B 1/08, G08G 1/202, G08G 1/205, H04W 4/02, and H04W 4/021.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 9
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 10 of 47 PageID #: 10




31.   After conducting searches for prior art during the examination of the ’029 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art

      references found during the searches: (i) US 5,640,002, 06/1997, Ruppert et al.; (ii) US

      5,825,283, 10/1998, Camhi; (iii)     US 5,959,568, 09/1999, Woolley; (iv) US 6,046,678,

      04/2000, Wilk; (v) US 6,148,291, 11/2000, Radican; (vi) US 6,281,797, 08/2001, Forster et

      al.; (vii) US 6,304,856, 10/2001, Soga; (viii) US 6,356,802, 03/2002, Takehara; (ix) US

      6,411,891, 06/2002, Jones; (x) US 6,429,810, 08/2002, De Roche; (xi) US 6,610,954,

      08/2003, Takizawa; (xii) US 6,745,027, 06/2004, Twitchell, Jr.; (xiii) US 6,748,318,

      06/2004, Jones; (xix) US 6,859,722, 02/2005, Jones; (xx) US 6,882,269, 04/2005, Moreno;

      (xxi) US 6,904,359, 06/2005, Jones; (xxii) US 7,035,856, 04/2006, Morimoto; (xxiii) US

      7,085,775, 08/2006, Short et al.; (xxiv) US 7,212,829, 05/2007, Lau et al.; (xxv) US

      2002/0046173, 04/2002, Kelly; (xxvi) US 2002/0061758, 05/2002, Zarlengo et al.; (xxvii)

      US 2002/0120475, 08/2002, Morimoto; and (xxviii) US 2002/0132855, 07/2003, Swan.

32.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’029 Patent to issue. In so doing, it is

      presumed that Examiner Trieu used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Trieu has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su

      Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

33.   The ’029 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 10
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 11 of 47 PageID #: 11




      and business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd.,

      United Parcel Services of America, American Airlines and NEC Corp.

34.   The ’109 Patent was examined by Primary United States Patent Examiner Van T. Trieu.

      During the examination of the ’109 Patent, the United States Patent Examiner searched for

      prior art in the following US Classifications: G06Q 10/08, G06Q 10/083, G06Q 10/087,

      H04W 4/02, and H04W 4/021.

35.   After conducting searches for prior art during the examination of the ’109 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art

      references found during the searches: (i) US 5,959,568, 09/1999, Woolley; (ii) US 7,035,856,

      04/2006, Morimoto; (iii) US 7,212,829, 05/2007, Lau et al.; (iv) US 7,253,731, 08/2007,

      Joao; (v) US 9,847,029, 12/2017, Joao; and (vi) US 2002/0120475, 08/2002, Morimoto.

36.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’109 Patent to issue. In so doing, it is

      presumed that Examiner Trieu used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Trieu has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su

      Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

37.   The ’109 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology

      and business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd.,

      United Parcel Services of America, American Airlines and NEC Corp.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 11
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 12 of 47 PageID #: 12




38.   The ’268 Patent was examined by Primary United States Patent Examiner Van T. Trieu.

      During the examination of the ’268 Patent, the United States Patent Examiner searched for

      prior art in the following US Classifications: G06Q 10/08 and G06Q 10/083.

39.   After conducting searches for prior art during the examination of the ’268 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art

      references found during the searches: (i) US 5,959,568, 09/1999, Woolley; (ii) US 6,148,291,

      1/2000, Radican; (iii) US 6,492,904, 12/2002, Richards; (iv) US 7,035,856, 04/2006,

      Morimoto; (v) US 10,181,109, 01/2019, Joao; and (vi) US 2002/0111819, 08/2002, Li.

40.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’268 Patent to issue. In so doing, it is

      presumed that Examiner Trieu used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Trieu has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su

      Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

41.   The ’268 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology

      and business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd.,

      United Parcel Services of America, American Airlines and NEC Corp.

42.   The claims of the Transcend Patents were all properly issued, and are valid and enforceable

      for the respective terms of their statutory life through expiration, and are enforceable for

      purposes of seeking damages for past infringement even post-expiration. See, e.g., Genetics




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 12
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 13 of 47 PageID #: 13




      Institute, LLC v. Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir.

      2011) (“[A]n expired patent is not viewed as having ‘never existed.’ Much to the contrary, a

      patent does have value beyond its expiration date. For example, an expired patent may form

      the basis of an action for past damages subject to the six-year limitation under 35 U.S.C. §

      286”) (internal citations omitted).

43.   The expiration dates of the Transcend Patents are at least the following: the ’731 Patent

      expired on August 7, 2019 due to nonpayment of maintenance fees; the ’920 Patent expires

      no earlier than April 27, 2022; the ’029 Patent expires no earlier than November 1, 2023; the

      ’109 Patent expires no earlier than January 22, 2022; and the ’268 Patent expires no earlier

      than January 22, 2022.



                                  ACCUSED INSTRUMENTALITIES

44.   Upon information and belief, OOCL sells, advertises, offers for sale, uses, or otherwise

      provides smart containers (“shipment conveyance devices”) for shipping and/or delivering

      goods, products, items, and/or other objects that infringe the Transcend Patents (“Accused

      Instrumentalities”).

                                                COUNT I

                               (Infringement of U.S. Patent No. 10,181,109)


45.   Plaintiff incorporates the above paragraphs by reference.

46.   OOCL has been on actual notice of the ’109 Patent at least as early as the date it received

      service of this Original Complaint.

47.   On information and belief, OOCL owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.



  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 13
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 14 of 47 PageID #: 14




48.   Upon information and belief, OOCL has directly infringed and continues to directly infringe

      at least claims 1, 8, 10, 13 and 14 of the ’109 Patent by making, using, importing, selling,

      and/or, offering for sale the Accused Instrumentalities.

49.   OOCL, with knowledge of the ’109 Patent, also infringes at least claims 1, 8, 10 and 14 of

      the ’109 Patent by inducing others to infringe the ’109 Patent. In particular, OOCL intends

      to induce its customers to infringe the ’109 Patent by encouraging its customers to use the

      Accused Instrumentalities in a manner that results in infringement.

50.   OOCL also induces others, including its customers, to infringe at least claims 1, 8, 10 and 14

      of the ’109 Patent by providing technical support for the use of the Accused

      Instrumentalities.

51.   Upon information and belief, OOCL makes, uses, sells and offers for sale an apparatus,

      comprising, a shipment conveyance device, wherein the shipment conveyance device is a

      shipping container, a pallet, or a piece of luggage. For example, OOCL provides shipping

      containers (“shipment conveyance devices”) for shipping and/or delivering goods, products,

      items, and/or other objects that are equipped with monitoring devices (e.g., sensors) that

      monitor certain parameters in the container. See Figures 2-4 below, which are screenshots of

      webpages associated with OOCL.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 14
Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 15 of 47 PageID #: 15




                                          Figure 22




                                          Figure 33




 2
  Source, as visited on January 27, 2021:
 http://ebook.oocl.com/myooclreefer_leaflet_nov/mobile/index.html#p=1
 3
  Source, as visited on January 27, 2021:
 http://ebook.oocl.com/myooclreefer_leaflet_nov/mobile/index.html#p=2

 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                             PAGE | 15
Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 16 of 47 PageID #: 16




                                          Figure 44




                                          Figure 55




 4
  Source, as visited on January 27, 2021:
 http://ebook.oocl.com/myooclreefer_leaflet_nov/mobile/index.html#p=2
 5
  Source, as visited on January 27, 2021:
 http://ebook.oocl.com/reefer_leaflet2010_eng_f_reprint_pgs/mobile/index.html#p=1


 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 16
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 17 of 47 PageID #: 17




                                             Figure 66

52.   Upon information and belief, OOCL provides a global positioning device, wherein the global

      positioning device is located in, on, or at, the shipment conveyance device, and further

      wherein the global positioning device determines a position or location of the shipment

      conveyance device. For example, OOCL equips its shipping containers with monitoring

      devices that include a global positioning device. Further, OOCL provides an online platform

      (“My OOCL Center”) which is used by customers to track and trace their cargo. See Figures

      2-4 above. See also Figures 7 and 8 below, which are screenshots of webpages associated

      with OOCL.




                                             Figure 77

  6
   Source, as visited on January 27, 2021:
  http://ebook.oocl.com/perfect_climate_2012_r2_pgs/mobile/index.html#p=2


  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 17
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 18 of 47 PageID #: 18




                                              Figure 88

53.   Upon information and belief, OOCL provides a processor, wherein the processor generates a

      message in response to an occurrence of the event or in response to a request for information

      regarding the shipment conveyance device, wherein the request for information is

      automatically received by the receiver, wherein the message contains information regarding a

      position or location of the shipment conveyance device. For example, OOCL’s shipping

      containers are fitted with monitoring devices (“processing devices”) which measure

      information related to the shipping container, including one or more of, but not limited to,

      temperature and relative humidity and sends that information to OOCL’s central servers.

      Therefore, OOCL provides a processor which processes information regarding the shipment

      conveyance device. As a further example, OOCL’s shipping containers equipped with

      monitoring devices detect an event including one or more of, but not limited to, temperature

      and relative humidity and, in response to the detected event, send alerts (“message”)

      containing information about the event to the customers of OOCL. Therefore, OOCL

      provides a processor which generates a message in response to occurrence of an event and

  7
    Source, as visited on January 27, 2021:
  http://ebook.oocl.com/perfect_climate_2012_r2_pgs/mobile/index.html#p=1
  8
    Source, as visited on January 27, 2021:
  http://ebook.oocl.com/perfect_climate_2012_r2_pgs/mobile/index.html#p=2

  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 18
Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 19 of 47 PageID #: 19




     the message contains information regarding the position and location of the shipment

     conveyance device. As a further example, OOCL’s shipping containers, fitted with

     monitoring devices, measure information using sensors including one or more of, but not

     limited to, a humidity sensor and a temperature sensor, and transmit information in the form

     of alerts to OOCL’s customers after a request for information is received by OOCL

     automatically. Therefore, OOCL provides a receiver which receives a request for information

     automatically. See Figures 2-4, 7 and 8 above. See also Figures 9 and 10 below, which are

     screenshots of webpages associated with OOCL.




                                            Figure 99




 9
  Source, as visited on January 27, 2021:
 https://www.oocl.com/eng/aboutoocl/ooclit/project/Pages/MyOOCLReefer.aspx


 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 19
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 20 of 47 PageID #: 20




                                              Figure 1010

54.    Upon information and belief, OOCL provides a transmitter, wherein the transmitter is located

       in, on, or at, the shipment conveyance device, and further wherein the transmitter transmits

       the message to a communication device associated with an owner of the shipment

       conveyance device, a receiver of the shipment conveyance device, or an individual

       authorized to receive the message. For example, OOCL’s shipping containers (“shipment

       conveyance device”), fitted with monitoring devices, send information (“message”) including

       one or more of, but not limited to, location, temperature and humidity, to OOCL’s customers.

       As a result, the customers monitor their shipments present in the shipping containers using a

       dashboard/portal (provided through My OOCL Center). Therefore, OOCL provides a

       transmitter for transmitting a message to a communication device associated with an owner

       or an individual authorized to receive the message. See Figures 2-4 and 7-10 above.



  10
     Source, as visited on January 27, 2021:
  http://ebook.oocl.com/perfect_climate_2012_r2_pgs/mobile/index.html#p=2

  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 20
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 21 of 47 PageID #: 21




55.   Upon information and belief, OOCL provides a sensor, wherein the sensor monitors or

      measures a temperature during a shipment or a transportation of the shipment conveyance

      device, a shock exerted on the shipment conveyance device, an impact exerted on the

      shipment conveyance device, or a force exerted on the shipment conveyance device. For

      example, OOCL’s shipping containers equipped with monitoring devices include at least one

      or more of, but not limited to, a temperature sensor and a humidity sensor for measuring at

      least one or more of, but not limited to, temperature and humidity experienced by the

      shipping container during transportation. Therefore, OOCL’s shipping containers fitted with

      monitoring devices comprise sensors that monitor and measure at least one or more of, but

      not limited to, temperature and humidity experienced by the shipment conveyance device.

      See Figures 2-4 and 7-10 above.

56.   Upon information and belief, OOCL also provides a message which contains information

      regarding a temperature during the shipment or the transportation, a change in a shipment or

      transportation temperature, or an impact or force exerted on the shipment conveyance device.

      For example, OOCL’s shipping containers, fitted with monitoring devices, detect if the

      temperature in the container is beyond a threshold and as a result, transmit alerts (“message”)

      to OOCL’s customers. Therefore, OOCL provides a message which contains information

      regarding temperature of shipment and a change in shipment temperature. See Figures 9 and

      10 above.

57.   Upon information and belief, OOCL further provides an apparatus wherein the event is a

      detection of a deviation from a pre-determined shipment or transportation route associated

      with a shipment or a transportation of or involving the shipment conveyance device. For

      example, upon information and belief OOCL’s shipping containers equipped with monitoring




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 21
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 22 of 47 PageID #: 22




       devices store geofencing parameters allowing OOCL and/or the customer to receive alerts if

       the shipping container deviates from the planned route. Therefore, OOCL’s shipping

       containers equipped with monitoring devices detect events related to deviation from a pre-

       determined transportation route. See Figure 11 below, which is a screenshot of a webpage

       associated with OOCL.




                                                Figure 1111

58.    Upon information and belief, OOCL further provides an apparatus wherein the shipping

       container, the pallet, or the piece of luggage is a refrigerated container, a heated container, or

       an insulated container. For example, OOCL’s shipping containers include refrigerated reefer

       containers. See Figure 5 above.



59.    To the extent OOCL continues, and has continued, its infringing activities noted above in an

       infringing manner post-notice of the ’109 Patent, such infringement is necessarily willful and

       deliberate.


  11
     Source, as visited on January 27, 2021:
  http://ebook.oocl.com/perfect_climate_2012_r2_pgs/mobile/index.html#p=2

  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE | 22
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 23 of 47 PageID #: 23




60.   On information and belief, OOCL has a policy or practice of not reviewing the patents of

      others. Further on information and belief, OOCL instructs its employees to not review the

      patents of others for clearance or to assess infringement thereof. As such, OOCL has been

      willfully blind to the patent rights of Plaintiff.

61.   Each of OOCL’s aforesaid activities has been without authority and/or license from Plaintiff.

                                                  COUNT II

                               (Infringement of U.S. Patent No. 9,847,029)

62.   Plaintiff incorporates the above paragraphs by reference.

63.   OOCL has been on actual notice of the ’029 Patent at least as early as the date it received

      service of this Original Complaint.

64.   On information and belief, OOCL owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

65.   Upon information and belief, OOCL has directly infringed and continues to directly infringe

      at least Claims 2, 12, 15 and 19 of the ’029 Patent by making, using, importing, selling,

      and/or, offering for sale the Accused Instrumentalities.

66.   OOCL, with knowledge of the ’029 Patent, also infringes at least Claims 2, 12, 15 and 19 of

      the ’029 Patent by inducing others to infringe the ’029 Patent. In particular, OOCL intends

      to induce its customers to infringe the ’029 Patent by encouraging its customers to use the

      Accused Instrumentalities in a manner that results in infringement.

67.   OOCL also induces others, including its customers, to infringe at least Claims 2, 12, 15 and

      19 of the ’029 Patent by providing technical support for the use of the Accused

      Instrumentalities.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 23
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 24 of 47 PageID #: 24




68.   As described above (see ¶ 51), and upon information and belief, OOCL makes, uses, sells

      and offers for sale an apparatus, comprising, a shipment conveyance device, wherein the

      shipment conveyance device is a smart container, a pallet, or a piece of luggage. For

      example, OOCL provides shipping containers (“shipment conveyance device”) for shipping

      and/or delivering goods, products, items, and/or other objects which are installed with

      monitoring devices.

69.   As described above (see ¶ 52), and upon information and belief, OOCL provides a global

      positioning device, wherein the global positioning device is located in, on, or at, the shipment

      conveyance device, and further wherein the global positioning device determines a position

      or location of the shipment conveyance device. For example, OOCL’s shipping containers

      are fitted with the monitoring devices which comprise a global positioning device to

      determine a position/location of the shipping container. Further, OOCL provides an online

      platform (“My OOCL Center”) which is used by customers to track and trace their cargo.

70.   As described above (see ¶ 53), and upon information and belief, OOCL also provides a

      processor, wherein the processor processes information regarding the shipment conveyance

      device in response to an occurrence of an event or in response to a request for information

      regarding the shipment conveyance device, and further wherein the processor generates a

      message in response to the occurrence of the event or in response to the request for

      information regarding the shipment conveyance device. For example, OOCL’s shipping

      containers are fitted with monitoring devices (“processing devices”) which measure

      information related to the shipping container, including one or more of, but not limited to,

      temperature and relative humidity and sends that information to OOCL’s central servers.

      Therefore, OOCL provides a processor which processes information regarding the shipment




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 24
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 25 of 47 PageID #: 25




      conveyance device. As a further example, OOCL’s shipping containers equipped with

      monitoring devices detect an event including one or more of, but not limited to, temperature

      and relative humidity and, in response to the detected event, send alerts (“message”)

      containing information about the event to the customers of OOCL. Therefore, OOCL

      provides a processor which generates a message in response to occurrence of an event and

      the message contains information regarding the position and location of the shipment

      conveyance device. As a further example, OOCL’s shipping containers, fitted with

      monitoring devices, measure information using sensors including one or more of, but not

      limited to, a humidity sensor and a temperature sensor, and transmit information in the form

      of alerts to OOCL’s customers after a request for information is received by OOCL

      automatically.

71.   As described above (see ¶ 54), and upon information and belief, OOCL provides a

      transmitter, wherein the transmitter is located in, on, or at, the shipment conveyance device,

      and further wherein the transmitter transmits the message to a communication device

      associated with an owner of the shipment conveyance device, a receiver of the shipment

      conveyance device, or an individual authorized to receive the message.          For example,

      OOCL’s shipping containers (“shipment conveyance device”), fitted with monitoring

      devices, send information (“message”) including one or more of, but not limited to, location,

      temperature and humidity, to OOCL’s customers. As a result, the customers monitor their

      shipments present in the shipping containers using a dashboard/portal (provided through My

      OOCL Center). Therefore, OOCL provides a transmitter for transmitting a message to a

      communication device associated with an owner or an individual authorized to receive the

      message.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 25
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 26 of 47 PageID #: 26




72.   As described above (see ¶ 55), and upon information and belief, Defendant provides a sensor,

      wherein the sensor monitors or measures a temperature during a shipment or a transportation

      of the shipment conveyance device, a shock exerted on the shipment conveyance device, an

      impact exerted on the shipment conveyance device, or a force exerted on the shipment

      conveyance device. For example, OOCL’s shipping containers equipped with monitoring

      devices include at least one or more of, but not limited to, a temperature sensor and a

      humidity sensor for measuring at least one or more of, but not limited to, temperature and

      humidity experienced by the shipping container during transportation. Therefore, OOCL’s

      shipping containers fitted with monitoring devices comprise sensors that monitor and

      measure at least one or more of, but not limited to, temperature and humidity experienced by

      the shipment conveyance device.

73.   As described above (see ¶ 56), and upon information and belief, OOCL also provides a

      message which contains information regarding a temperature during the shipment or the

      transportation, a change in a shipment or transportation temperature, or an impact or force

      exerted on the shipment conveyance device. For example, OOCL’s shipping containers,

      fitted with monitoring devices, detect if the temperature in the container is beyond a

      threshold and as a result, transmit alerts (“message”) to OOCL’s customers. Therefore,

      OOCL provides a message which contains information regarding temperature of shipment

      and a change in shipment temperature.

74.   As described above (see ¶ 56), and upon information and belief, OOCL further provides an

      apparatus wherein the event is a detection of a deviation from a pre-determined shipment or

      transportation route associated with a shipment or a transportation of or involving the

      shipment conveyance device. For example, upon information and belief OOCL’s shipping




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 26
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 27 of 47 PageID #: 27




      containers equipped with monitoring devices store geofencing parameters allowing OOCL

      and/or the customer to receive alerts if the shipping container deviates from the planned

      route. Therefore, OOCL’s shipping containers equipped with monitoring devices detect

      events related to deviation from a pre-determined transportation route.

75.   As described above (see ¶ 58), and upon information and belief, OOCL further provides an

      apparatus wherein the shipping container, the pallet, or the piece of luggage is a refrigerated

      container, a heated container, or an insulated container. For example, OOCL’s shipping

      containers include refrigerated reefer containers.

76.   To the extent OOCL continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’029 Patent, such infringement is necessarily willful and

      deliberate.

77.   On information and belief, OOCL has a policy or practice of not reviewing the patents of

      others. Further on information and belief, OOCL instructs its employees to not review the

      patents of others for clearance or to assess infringement thereof. As such, OOCL has been

      willfully blind to the patent rights of Plaintiff.

78.   Each of OOCL’s aforesaid activities has been without authority and/or license from Plaintiff.

                                                  COUNT III

                               (Infringement of U.S. Patent No. 7,482,920)

79.   Plaintiff incorporates the above paragraphs by reference.

80.   OOCL has been on actual notice of the ’920 Patent at least as early as the date it received

      service of this Original Complaint.

81.   On information and belief, OOCL owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 27
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 28 of 47 PageID #: 28




82.   Upon information and belief, OOCL has directly infringed and continue to directly infringe

      at least Claims 1, 5, 9, 11 and 16 of the ’920 Patent by making, using, importing, selling,

      and/or, offering for sale the Accused Instrumentalities.

83.   OOCL, with knowledge of the ’920 Patent, also infringes at least Claims 1, 5, 9, 11 and 16 of

      the ’920 Patent by inducing others to infringe the ’920 Patent. In particular, OOCL intends

      to induce its customers to infringe the ’920 Patent by encouraging its customers to use the

      Accused Instrumentalities in a manner that results in infringement.

84.   OOCL also induces others, including its customers, to infringe at least Claims 1, 5, 9, 11 and

      16 of the ’920 Patent by providing technical support for the use of the Accused

      Instrumentalities.

85.   As described above (see ¶ 51), and upon information and belief, OOCL makes, uses, sells

      and offers for sale an apparatus, comprising, a shipment conveyance device, wherein the

      shipment conveyance device is a smart container, a pallet, or a piece of luggage. For

      example, OOCL provides shipping containers (“shipment conveyance devices”) for shipping

      and/or delivering goods, products, items, and/or other objects that are equipped with

      monitoring devices (e.g., sensors) that monitor certain parameters in the container.

86.   Upon information and belief, OOCL provides a memory device, wherein the memory device

      is located in, on, or at, the shipment conveyance device, wherein the memory device stores

      information regarding a description of a good, product, or item, being shipped or transported

      via or which is contained in or on the shipment conveyance device, and origination

      information, sender information, shipper information, destination information, receiver

      information, handling instruction information, delivery instruction information, invoice

      information, packing slip information, delivery time information, or payment instruction




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 28
Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 29 of 47 PageID #: 29




    information, regarding the shipment conveyance device. For example, OOCL’s shipping

    containers are fitted with monitoring devices which comprise sensors including one or more

    of, but not limited to, temperature sensor and humidity sensor for measuring and transmitting

    information related to one or more of, but not limited to, temperature and humidity

    experienced by the shipping container (“shipment conveyance device”). As a further

    example, OOCL’s shipping containers equipped with monitoring devices store at least an

    identification of OOCL (since it communicates position of the container and measurements

    from the sensors including but not limited to humidity sensor and temperature sensor, to a

    central server), and therefore OOCL provides a memory device which stores at least one or

    more of origination information, sender information, and shipper information regarding the

    shipment conveyance device. As a further example, OOCL’s shipping containers equipped

    with monitoring devices store at least an identification of OOCL’s container (since it

    communicates position of the container and measurements from the sensors including but not

    limited to humidity sensor and temperature sensor, to a central server), and therefore OOCL

    provides a memory device which stores at least one or more of origination information,

    sender information, and shipper information regarding the shipment conveyance device. As a

    further example, OOCL’s shipping containers equipped with monitoring devices store at least

    an identification of OOCL’s customer (since it communicates position of the container and

    measurements from the sensors present in the container including, but not limited to,

    humidity sensor and temperature sensor, to a central server (who may have multiple

    customers availing OOCL’s services at any given time) correlate the information to the

    particular customer in order to provide updates to the customer), and therefore OOCL

    provides a memory device which stores at least one or more of origination information,




 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 29
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 30 of 47 PageID #: 30




      sender information, shipper information, destination information and receiver information

      regarding the shipment conveyance device. As a further example, OOCL’s shipping

      containers equipped with monitoring devices store at least a description of a good, product,

      or item, being shipped via the shipment conveyance devices, because they identify the

      position/location and send the measurements from sensors including, but not limited to,

      humidity sensor and temperature sensor, of each individual shipment to the central server

      and/or OOCL’s customer (who may have multiple shipments in transit at a given time). As a

      further example, OOCL’s shipping containers equipped with monitoring devices store

      measurements from one or more of humidity sensor and temperature sensor, and therefore

      store a description of a good, product, or item, being shipped via the shipment conveyance

      devices. Further, OOCL’s shipping containers equipped with monitoring devices store

      geofencing parameters allowing OOCL and/or the customer to receive alerts if the shipment

      conveyance device deviates from the planned route. Therefore, OOCL’s shipping containers

      equipped with monitoring devices store at least destination information regarding the

      shipment conveyance devices. Further, OOCL’s shipping containers equipped with

      monitoring devices store measurements and alerts regarding temperature and humidity and

      other handling parameters – and therefore stores at least handling instruction information for

      the shipment conveyance devices. See Figures 2-4 and 7-11 above.

87.   As described above (see ¶ 52), and upon information and belief, OOCL provides a global

      positioning device, wherein the global positioning device is located in, on, or at, the shipment

      conveyance device, and further wherein the global positioning device determines a position

      or location of the shipment conveyance device. For example, OOCL equips its shipping

      containers with monitoring devices that include a global positioning device. Further, OOCL




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 30
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 31 of 47 PageID #: 31




      provides an online platform (“My OOCL Center”) which is used by customers to track and

      trace their cargo. See Figures 2-4 above. See also Figures 7 and 8 below, which are

      screenshots of webpages associated with OOCL.

88.   As described above (see ¶ 53), and upon information and belief, OOCL also provides a

      processing device, wherein the processing device processes information regarding the

      shipment conveyance device in response to an occurrence of an event or in response to a

      request for information regarding the shipment conveyance device, wherein the processing

      device generates a message containing information regarding the position or location of the

      shipment conveyance device and information regarding the occurrence of an event, a status

      of a shipment or a transportation of or involving the shipment conveyance device, a shipment

      or transportation temperature, or an impact or force on the shipment conveyance device. For

      example, OOCL’s shipping containers are fitted with monitoring devices (“processing

      devices”) which measure information related to the shipping container, including one or

      more of, but not limited to, temperature and relative humidity and sends that information to

      OOCL’s central servers. Therefore, OOCL provides a processor which processes information

      regarding the shipment conveyance device. As a further example, OOCL’s shipping

      containers equipped with monitoring devices detect an event including one or more of, but

      not limited to, temperature and relative humidity and, in response to the detected event, send

      alerts (“message”) containing information about the event to the customers of OOCL.

      Therefore, OOCL provides a processor which generates a message in response to occurrence

      of an event and the message contains information regarding the position and location of the

      shipment conveyance device. As a further example, OOCL’s shipping containers, fitted with

      monitoring devices, measure information using sensors including one or more of, but not




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 31
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 32 of 47 PageID #: 32




      limited to, a humidity sensor and a temperature sensor, and transmit information in the form

      of alerts to OOCL’s customers after a request for information is received by OOCL

      automatically.

89.   As described above (see ¶ 54), and upon information and belief, OOCL provides a

      transmitter, wherein the transmitter is located in, on, or at, the shipment conveyance device,

      wherein the transmitter transmits the message to a communication device associated with an

      individual or entity, a sender of the shipment conveyance device, a receiver of the shipment

      conveyance device, a carrier of the shipment conveyance device, or an individual or entity

      authorized to receive information regarding the shipment conveyance device or information

      regarding a shipment or a transportation of or involving the shipment conveyance device.

      For example, OOCL’s shipping containers (“shipment conveyance device”), fitted with

      monitoring devices, send information (“message”) including one or more of, but not limited

      to, location, temperature and humidity, to OOCL’s customers. As a result, the customers

      monitor their shipments present in the shipping containers using a dashboard/portal (provided

      through My OOCL Center). Therefore, OOCL provides a transmitter for transmitting a

      message to a communication device associated with an owner or an individual authorized to

      receive the message.

90.   As described above (see ¶ 55), and upon information and belief, OOCL provides a sensor,

      wherein the sensor monitors or measures a temperature during a shipment or the

      transportation of the shipment conveyance device, a shock exerted on the shipment

      conveyance device, an impact exerted on the shipment conveyance device, or a force exerted

      on the shipment conveyance device. For example, OOCL’s shipping containers equipped

      with monitoring devices include at least one or more of, but not limited to, a temperature




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 32
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 33 of 47 PageID #: 33




      sensor and a humidity sensor for measuring at least one or more of, but not limited to,

      temperature and humidity experienced by the shipping container during transportation.

      Therefore, OOCL’s shipping containers fitted with monitoring devices comprise sensors that

      monitor and measure at least one or more of, but not limited to, temperature and humidity

      experienced by the shipment conveyance device.

91.   As described above (see ¶ 56), and upon information and belief, OOCL also provides a

      message which contains information regarding a temperature during the shipment or the

      transportation, a change in a shipment or transportation temperature, or an impact or force

      exerted on the shipment conveyance device. For example, OOCL’s shipping containers,

      fitted with monitoring devices, detect if the temperature in the container is beyond a

      threshold and as a result, transmit alerts (“message”) to OOCL’s customers. Therefore,

      OOCL provides a message which contains information regarding temperature of shipment

      and a change in shipment temperature.

92.   As described above (see ¶ 57), and upon information and belief, OOCL further provides an

      apparatus wherein the event is a detection of a deviation from a pre-determined shipment or

      transportation route associated with the shipment or a transportation of or involving the

      shipment conveyance device. For example, upon information and belief OOCL’s shipping

      containers equipped with monitoring devices store geofencing parameters allowing OOCL

      and/or the customer to receive alerts if the shipping container deviates from the planned

      route. Therefore, OOCL’s shipping containers equipped with monitoring devices detect

      events related to deviation from a pre-determined transportation route.

93.   Upon information and belief, OOCL further provides an apparatus wherein the event is a

      detection of a shipment or transportation temperature which deviates from a shipment or




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 33
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 34 of 47 PageID #: 34




      transportation temperature requirement. For example, OOCL’s shipping containers equipped

      with monitoring devices transmit alerts to OOCL’s customers when the temperature in the

      container is detected beyond a threshold, and therefore, detects events including, but not

      limited to, deviation in shipment temperature. See Figure 10 above.

94.   As described above (see ¶ 58), and upon information and belief, OOCL further provides an

      apparatus wherein the shipping container, the pallet, or the piece of luggage, or the tote is a

      refrigerated container, a heated container, or an insulated container. For example, OOCL’s

      shipping containers include refrigerated reefer containers.

95.   To the extent OOCL continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’920 Patent, such infringement is necessarily willful and

      deliberate.

96.   On information and belief, OOCL has a policy or practice of not reviewing the patents of

      others. Further on information and belief, OOCL instructs its employees to not review the

      patents of others for clearance or to assess infringement thereof. As such, OOCL has been

      willfully blind to the patent rights of Plaintiff.

97.   Each of OOCL’s aforesaid activities has been without authority and/or license from Plaintiff.

                                                  COUNT IV

                               (Infringement of U.S. Patent No. 10,796,268)

98.   Plaintiff incorporates the above paragraphs by reference.

99.   OOCL has been on actual notice of the ’268 Patent at least as early as the date it received

      service of this Original Complaint.

100. On information and belief, OOCL owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 34
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 35 of 47 PageID #: 35




101. Upon information and belief, OOCL has directly infringed and continue to directly infringe

      at least Claims 1, 8 , 10 and 12 of the ’268 Patent by making, using, importing, selling,

      and/or, offering for sale the Accused Instrumentalities.

102. OOCL, with knowledge of the ’268 Patent, also infringes at least Claims 1, 8 , 10 and 12 of

      the ’268 Patent by inducing others to infringe the ’268 Patent. In particular, OOCL intends

      to induce its customers to infringe the ’268 Patent by encouraging its customers to use the

      Accused Instrumentalities in a manner that results in infringement.

103. OOCL also induces others, including its customers, to infringe at least Claims 1, 8 , 10 and

      12 of the ’268 Patent by providing technical support for the use of the Accused

      Instrumentalities.

104. As described above (see ¶ 51), and upon information and belief, OOCL makes, uses, sells

      and offers for sale an apparatus, comprising, a shipment conveyance device, wherein the

      shipment conveyance device is a shipping container, a pallet, or a piece of luggage. For

      example, OOCL provides shipping containers (“shipment conveyance devices”) for shipping

      and/or delivering goods, products, items, and/or other objects that are equipped with

      monitoring devices (e.g., sensors) that monitor certain parameters in the container.

105. As described above (see ¶ 52), and upon information and belief, OOCL provides a global

      positioning device, wherein the global positioning device is located in, on, or at, the shipment

      conveyance device, and further wherein the global positioning device determines a position

      or location of the shipment conveyance device. For example, OOCL equips its shipping

      containers with monitoring devices that include a global positioning device. Further, OOCL

      provides an online platform (“My OOCL Center”) which is used by customers to track and

      trace their cargo. See Figures 2-4 above.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 35
Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 36 of 47 PageID #: 36




106. As described above (see ¶ 53), and upon information and belief, OOCL also provides a

     processor, wherein the processor generates a message in response to an occurrence of an

     event, or in response to a request for information regarding the shipment conveyance device

     which is automatically received by a receiver, wherein the message contains information

     regarding a shipment of the shipment conveyance device. For example, OOCL’s shipping

     containers are fitted with monitoring devices (“processing devices”) which measure

     information related to the shipping container, including one or more of, but not limited to,

     temperature and relative humidity and sends that information to OOCL’s central servers.

     Therefore, OOCL provides a processor which processes information regarding the shipment

     conveyance device. As a further example, OOCL’s shipping containers equipped with

     monitoring devices detect an event including one or more of, but not limited to, temperature

     and relative humidity and, in response to the detected event, send alerts (“message”)

     containing information about the event to the customers of OOCL. Therefore, OOCL

     provides a processor which generates a message in response to occurrence of an event and

     the message contains information regarding the position and location of the shipment

     conveyance device. As a further example, OOCL’s shipping containers, fitted with

     monitoring devices, measure information using sensors including one or more of, but not

     limited to, a humidity sensor and a temperature sensor, and transmit information in the form

     of alerts to OOCL’s customers after a request for information is received by OOCL

     automatically. Therefore, OOCL provides a receiver which receives a request for information

     automatically.

107. As described above (see ¶ 54), and upon information and belief, OOCL provides a

     transmitter, wherein the transmitter is located in, on, or at, the shipment conveyance device,




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 36
Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 37 of 47 PageID #: 37




      and further wherein the transmitter transmits the message to a communication device

      associated with an owner of the shipment conveyance device or an individual authorized to

      receive the message. For example, OOCL’s shipping containers (“shipment conveyance

      device”), fitted with monitoring devices, send information (“message”) including one or

      more of, but not limited to, location, temperature and humidity, to OOCL’s customers. As a

      result, the customers monitor their shipments present in the shipping containers using a

      dashboard/portal (provided through My OOCL Center). Therefore, OOCL provides a

      transmitter for transmitting a message to a communication device associated with an owner

      or an individual authorized to receive the message.

108. As described above (see ¶ 55), and upon information and belief, OOCL provides a sensor,

      wherein the sensor monitors or measures a temperature during a shipment or a transportation

      of the shipment conveyance device, a shock exerted on the shipment conveyance device, an

      impact exerted on the shipment conveyance device, or a force exerted on the shipment

      conveyance device. For example, OOCL’s shipping containers equipped with monitoring

      devices include at least one or more of, but not limited to, a temperature sensor and a

      humidity sensor for measuring at least one or more of, but not limited to, temperature and

      humidity experienced by the shipping container during transportation. Therefore, OOCL’s

      shipping containers fitted with monitoring devices comprise sensors that monitor and

      measure at least one or more of, but not limited to, temperature and humidity experienced by

      the shipment conveyance device.

109. As described above (see ¶ 56), and upon information and belief, OOCL also provides a

      message which contains information regarding a temperature during the shipment or the

      transportation, a change in a shipment or transportation temperature, or an impact or force




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 37
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 38 of 47 PageID #: 38




      exerted on the shipment conveyance device. For example, OOCL’s shipping containers,

      fitted with monitoring devices, detect if the temperature in the container is beyond a

      threshold and as a result, transmit alerts (“message”) to OOCL’s customers. Therefore,

      OOCL provides a message which contains information regarding temperature of shipment

      and a change in shipment temperature.

110. As described above (see ¶ 56), and upon information and belief, OOCL further provides an

      apparatus wherein the event is a detection of a deviation from a pre-determined shipment or

      transportation route associated with a shipment or a transportation of or involving the

      shipment conveyance device. For example, upon information and belief OOCL’s shipping

      containers equipped with monitoring devices store geofencing parameters allowing OOCL

      and/or the customer to receive alerts if the shipping container deviates from the planned

      route. Therefore, OOCL’s shipping containers equipped with monitoring devices detect

      events related to deviation from a pre-determined transportation route.

111. As described above (see ¶ 58), and upon information and belief, OOCL further provides an

      apparatus wherein the shipping container, the pallet, or the piece of luggage is a refrigerated

      container, a heated container, or an insulated container. For example, OOCL’s shipping

      containers include refrigerated reefer containers.

112. To the extent OOCL continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’268 Patent, such infringement is necessarily willful and

      deliberate.

113. On information and belief, OOCL has a policy or practice of not reviewing the patents of

      others. Further on information and belief, OOCL instructs its employees to not review the




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 38
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 39 of 47 PageID #: 39




      patents of others for clearance or to assess infringement thereof. As such, OOCL has been

      willfully blind to the patent rights of Plaintiff.

114. Each of OOCL’s aforesaid activities has been without authority and/or license from Plaintiff.

                                                  COUNT V

                               (Infringement of U.S. Patent No. 7,253,731)

115. Plaintiff incorporates the above paragraphs by reference.

116. OOCL has been on actual notice of the ’731 Patent at least as early as the date it received

      service of this Original Complaint.

117. On information and belief, OOCL owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

118. Upon information and belief, OOCL has directly infringed and continue to directly infringe

      at least Claims 1, 5, 9, 11 and 16 of the ’731 Patent by making, using, importing, selling,

      and/or, offering for sale the Accused Instrumentalities.

119. OOCL, with knowledge of the ’731 Patent, also infringes at least Claims 1, 5, 9, 11 and 16 of

      the ’731 Patent by inducing others to infringe the ’731 Patent. In particular, OOCL intends

      to induce its customers to infringe the ’731 Patent by encouraging its customers to use the

      Accused Instrumentalities in a manner that results in infringement.

120. OOCL also induces others, including its customers, to infringe at least Claims 1, 5, 9, 11 and

      16 of the ’268 Patent by providing technical support for the use of the Accused

      Instrumentalities.

121. As described above (see ¶ 51), and upon information and belief, OOCL makes, uses, sells

      and offers for sale an apparatus, comprising, a shipment conveyance device, wherein the

      shipment conveyance device is associated with a shipment, and further wherein the shipment




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 39
Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 40 of 47 PageID #: 40




      conveyance device is at least one of a shipping container, a pallet, and a tote. For example,

      OOCL provides shipping containers (“shipment conveyance device”) for shipping and/or

      delivering goods, products, items, and/or other objects which are installed with monitoring

      devices.

122. As described above (see ¶ 86), and upon information and belief, OOCL provides a memory

      device, wherein the memory device is located in, on, or at, the shipment conveyance device,

      wherein information regarding the shipment is stored in the memory device, and further

      wherein the information regarding the shipment includes a description of a good, product, or

      item, being shipped or transported via the shipment conveyance device, and at least one of

      origination information, sender information, shipper information, destination information,

      receiver information, handling instruction information, delivery instruction information,

      invoice information, packing slip information, delivery time information, and payment

      instruction information, regarding the shipment. For example, OOCL’s shipping containers

      are fitted with monitoring devices which comprise sensors including one or more of, but not

      limited to, temperature sensor and humidity sensor for measuring and transmitting

      information related to one or more of, but not limited to, temperature and humidity

      experienced by the shipping container (“shipment conveyance device”). As a further

      example, OOCL’s shipping containers equipped with monitoring devices store at least an

      identification of OOCL (since it communicates position of the container and measurements

      from the sensors including but not limited to humidity sensor and temperature sensor, to a

      central server), and therefore OOCL provides a memory device which stores at least one or

      more of origination information, sender information, and shipper information regarding the

      shipment conveyance device. As a further example, OOCL’s shipping containers equipped




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 40
Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 41 of 47 PageID #: 41




    with monitoring devices store at least an identification of OOCL’s container (since it

    communicates position of the container and measurements from the sensors including but not

    limited to humidity sensor and temperature sensor, to a central server), and therefore OOCL

    provides a memory device which stores at least one or more of origination information,

    sender information, and shipper information regarding the shipment conveyance device. As a

    further example, OOCL’s shipping containers equipped with monitoring devices store at least

    an identification of OOCL’s customer (since it communicates position of the container and

    measurements from the sensors present in the container including, but not limited to,

    humidity sensor and temperature sensor, to a central server (who may have multiple

    customers availing OOCL’s services at any given time) correlate the information to the

    particular customer in order to provide updates to the customer), and therefore OOCL

    provides a memory device which stores at least one or more of origination information,

    sender information, shipper information, destination information and receiver information

    regarding the shipment conveyance device. As a further example, OOCL’s shipping

    containers equipped with monitoring devices store at least a description of a good, product,

    or item, being shipped via the shipment conveyance devices, because they identify the

    position/location and send the measurements from sensors including, but not limited to,

    humidity sensor and temperature sensor, of each individual shipment to the central server

    and/or OOCL’s customer (who may have multiple shipments in transit at a given time). As a

    further example, OOCL’s shipping containers equipped with monitoring devices store

    measurements from one or more of humidity sensor and temperature sensor, and therefore

    store a description of a good, product, or item, being shipped via the shipment conveyance

    devices. Further, OOCL’s shipping containers equipped with monitoring devices store




 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 41
Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 42 of 47 PageID #: 42




      geofencing parameters allowing OOCL and/or the customer to receive alerts if the shipment

      conveyance device deviates from the planned route. Therefore, OOCL’s shipping containers

      equipped with monitoring devices store at least destination information regarding the

      shipment conveyance devices. Further, OOCL’s shipping containers equipped with

      monitoring devices store measurements and alerts regarding temperature and humidity and

      other handling parameters – and therefore stores at least handling instruction information for

      the shipment conveyance devices.

123. As described above (see ¶ 52), and upon information and belief, OOCL provides a global

      positioning device, wherein the global positioning device is located in, on, or at, the shipment

      conveyance device, and further wherein the global positioning device determines a position

      or location of the shipment conveyance device. For example, OOCL’s shipping containers

      are fitted with the monitoring devices which comprise a global positioning device to

      determine a position/location of the shipping container. Further, OOCL provides an online

      platform (“My OOCL Center”) which is used by customers to track and trace their cargo.

124. As described above (see ¶¶ 53, 55 and 56), and upon information and belief, OOCL also

      provides a processing device, wherein the processing device processes at least one of

      information regarding the shipment and information regarding the shipment conveyance

      device in response to an occurrence of an event or in response to a request for information

      regarding the shipment or the shipment conveyance device, wherein the processing device

      generates a message containing information regarding the position or location of the

      shipment or the shipment conveyance device and information regarding at least one of the

      occurrence of an event, a status of the shipment, a shipment temperature, and an impact or

      force on the shipment conveyance device. For example, OOCL’s shipping containers are




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 42
Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 43 of 47 PageID #: 43




    fitted with monitoring devices (“processing devices”) which measure information related to

    the shipping container, including one or more of, but not limited to, temperature and relative

    humidity and sends that information to OOCL’s central servers. Therefore, OOCL provides a

    processor which processes information regarding the shipment conveyance device. As a

    further example, OOCL’s shipping containers equipped with monitoring devices detect an

    event including one or more of, but not limited to, temperature and relative humidity and, in

    response to the detected event, send alerts (“message”) containing information about the

    event to the customers of OOCL. Therefore, OOCL provides a processor which generates a

    message in response to occurrence of an event and the message contains information

    regarding the position and location of the shipment conveyance device. As a further example,

    OOCL’s shipping containers, fitted with monitoring devices, measure information using

    sensors including one or more of, but not limited to, a humidity sensor and a temperature

    sensor, and transmit information in the form of alerts to OOCL’s customers after a request

    for information is received by OOCL automatically. As a further example, OOCL’s shipping

    containers equipped with monitoring devices include at least one or more of, but not limited

    to, a temperature sensor and a humidity sensor for measuring at least one or more of, but not

    limited to, temperature and humidity experienced by the shipping container during

    transportation. Therefore, OOCL’s shipping containers fitted with monitoring devices

    comprise sensors that monitor and measure at least one or more of, but not limited to,

    temperature and humidity experienced by the shipment conveyance device. As a further

    example, OOCL’s shipping containers, fitted with monitoring devices, detect if the

    temperature in the container is beyond a threshold and as a result, transmit alerts (“message”)




 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 43
Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 44 of 47 PageID #: 44




      to OOCL’s customers. Therefore, OOCL provides a message which contains information

      regarding temperature of shipment and a change in shipment temperature.

125. As described above (see ¶ 54), and upon information and belief, OOCL provides a

      transmitter, wherein the transmitter is located in, on, or at, the shipment conveyance device,

      and further wherein the transmitter transmits the message to a communication device

      associated with at least one of an individual or entity, a sender of the shipment, a receiver of

      the shipment, a carrier of the shipment, and an individual or entity authorized to receive

      information regarding the shipment or the shipment conveyance device.            For example,

      OOCL’s shipping containers (“shipment conveyance device”), fitted with monitoring

      devices, send information (“message”) including one or more of, but not limited to, location,

      temperature and humidity, to OOCL’s customers. As a result, the customers monitor their

      shipments present in the shipping containers using a dashboard/portal (provided through My

      OOCL Center). Therefore, OOCL provides a transmitter for transmitting a message to a

      communication device associated with an owner or an individual authorized to receive the

      message.

126. As described above (see ¶ 55), and upon information and belief, OOCL provides a sensor,

      wherein the sensor monitors or measures at least one of a temperature during shipment, a

      shock exerted on the shipment conveyance device, an impact exerted on the shipment

      conveyance device, and a force exerted on the shipment conveyance device. For example,

      OOCL’s shipping containers equipped with monitoring devices include at least one or more

      of, but not limited to, a temperature sensor and a humidity sensor for measuring at least one

      or more of, but not limited to, temperature and humidity experienced by the shipping

      container during transportation. Therefore, OOCL’s shipping containers fitted with




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 44
Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 45 of 47 PageID #: 45




      monitoring devices comprise sensors that monitor and measure at least one or more of, but

      not limited to, temperature and humidity experienced by the shipment conveyance device.

127. As described above (see ¶ 55), and upon information and belief, OOCL also provides a

      message which contains information regarding at least one of a temperature of the shipment,

      a change in a shipment temperature, and an impact or force exerted on the shipment

      conveyance device.     For example, OOCL’s shipping containers, fitted with monitoring

      devices, detect if the temperature in the container is beyond a threshold and as a result,

      transmit alerts (“message”) to OOCL’s customers. Therefore, OOCL provides a message

      which contains information regarding temperature of shipment and a change in shipment

      temperature.

128. As described above (see ¶ 57), and upon information and belief, OOCL further provides an

      apparatus wherein the event is a detection of a deviation from a pre-determined

      transportation route associated with the shipment. For example, upon information and belief

      OOCL’s shipping containers equipped with monitoring devices store geofencing parameters

      allowing OOCL and/or the customer to receive alerts if the shipping container deviates from

      the planned route. Therefore, OOCL’s shipping containers equipped with monitoring devices

      detect events related to deviation from a pre-determined transportation route.

129. As described above (see ¶ 93), and upon information and belief, OOCL further provides an

      apparatus wherein the event is a detection of a shipment temperature which deviates from a

      shipment temperature requirement. For example, OOCL’s shipping containers equipped with

      monitoring devices transmit alerts to OOCL’s customers when the temperature in the

      container is detected beyond a threshold, and therefore, detects events including, but not

      limited to, deviation in shipment temperature.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 45
 Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 46 of 47 PageID #: 46




130. To the extent OOCL continues, and has continued, its infringing activities noted above in an

       infringing manner post-notice of the ’731 Patent, such infringement is necessarily willful and

       deliberate.

131. On information and belief, OOCL has a policy or practice of not reviewing the patents of

       others. Further on information and belief, OOCL instructs its employees to not review the

       patents of others for clearance or to assess infringement thereof. As such, OOCL has been

       willfully blind to the patent rights of Plaintiff.

132. Each of OOCL’s aforesaid activities has been without authority and/or license from Plaintiff.

                                             PRAYER FOR RELIEF

                     WHEREFORE, Transcend respectfully requests the Court enter judgment against

           OOCL:

  1.       Declaring that OOCL has infringed each of the Transcend Patents;

  2.       Declaring that OOCL’s infringement of each of the Transcend Patents has been willful

           and deliberate;

  3.       Awarding Transcend compensatory damages as a result of OOCL’s infringement of the

           Transcend Patents;

  4.       Awarding Transcend treble damages and pre-judgment interest under 35 U.S.C. § 284 as

           a result of OOCL’s willful and deliberate infringement of the Transcend Patents;

  5.       Granting a permanent injunction pursuant to 35 U.S.C. § 283, enjoining OOCL from

           further acts of infringement with respect to the Transcend Patents;

  6.       Awarding Transcend its costs, attorneys’ fees, expenses, and interest;

  7.       Awarding Transcend ongoing post-trial royalties; and

  8.       Granting Transcend such further relief as the Court finds appropriate.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 46
Case 2:21-cv-00020-JRG-RSP Document 1 Filed 01/28/21 Page 47 of 47 PageID #: 47




                                      JURY DEMAND

       Transcend demands trial by jury, under Fed. R. Civ. P. 38.



  Dated: January 27, 2021                          Respectfully Submitted
                                                   /s/ René A. Vazquez
                                                   René A. Vazquez
                                                   Virginia Bar No. 41988
                                                   rvazquez@ghiplaw.com
                                                   Randall T. Garteiser
                                                   Texas Bar No. 24038912
                                                   rgarteiser@ghiplaw.com
                                                   Thomas Fasone III
                                                   Texas Bar No. 00785382
                                                   tfasone@ghiplaw.com
                                                   M. Scott Fuller
                                                   Texas Bar No. 24036607
                                                   sfuller@ghiplaw.com

                                                   GARTEISER HONEA, PLLC
                                                   119 W. Ferguson Street
                                                   Tyler, Texas 75702
                                                   Telephone: (903) 705-7420
                                                   Facsimile: (903) 405-3999

                                                   ATTORNEYS FOR
                                                   TRANSCEND LLC




 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                    PAGE | 47
